Title: To George Washington from William Pearce, 11 February 1794
From: Pearce, William
To: Washington, George


          
            Sir
            Mountvernon Feby 11th 1794
          
          I Recevd your letter of the 3rd Instant with Mr Howel Lewiss Draught on Mr Ross which
            he acknoledgs to pay within the time limmited.
          I have paid Mr Dulany for Mrs French & Taken his Rece[i]p[t] as you directed
              me.
          Mr Stewarts Daughter at River farm is Dead—she died Last thirsday night & that is
            the Reason he gave in no Report for last week.
          The new barn is not yet done, but Green Sais that they will Git it done next week—but I
            doubt it—they go on Very Slow with thare business Green him Self has been Very ⟨u⟩nwell
            for some Time & Still Continues so—and I find him But a Very trifling person at
            best, and not fit to have the Charge of hands—but If he was Turned off I do not know
            whare to Git a Man to Soply his place & the negro Carpenters Could not Go on with
            the Business with out some person to durect them—your House
            & stable In Alexandria wants a Good deal of Repairing & the fence is quite
            gone—And as your Carpenters have a Great deal of work to do on your farms—I thought I
            would Mention to you that I thought, prhaps it would be Better to hire Carpenters at
            town to do the work—and for this Reason, Green is fond of drink & So are all your
            Carpente[r]s—that I am affraid that as they would have it In their power to Git it often
            they would neglect thare work worse than do hire[.] you will please to direct what you
            think best in this matter—the Swamp at dogue Run is so full of water that thare Can be
            no work done in it, nor on the new Mill Race—I have got the Ditchers a Giting of post
            & Rails to make up the fence that Runs up from the mill. I
            am Sir with the Greatest Respect Your Humbl. Servt
          
            William Pearce
          
        